Citation Nr: 0527379	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased disability rating for a 
postoperative left inguinal hernia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded by the Board January 2001.

The veteran testified at a Video-conference hearing at the RO 
before a member of the Board in January 2002. The Veterans 
Law Judge who conducted that hearing is no longer employed by 
the Board and, in April 2003, the veteran was notified that 
he has the right to an additional hearing. He has not 
responded to that notification and the Board will proceed 
with the adjudication of the claim.

The case was remanded by the Board May 2004.

The issues of service connection for neck and cervical spine 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The residual of left inguinal hernia repair is tenderness 
about the area of the surgical scarring; there is no 
recurrence.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
postoperative residuals of a left inguinal hernia have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a VCAA letter dated in May 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran is seeking an increased evaluation for his 
service-connected inguinal hernia residuals.  Review of the 
record shows that service connection for the residuals of a 
left inguinal hernia was granted by rating decision dated in 
June 1997 on the basis that the disorder, which had 
preexisted service, was aggravated therein.  A noncompensable 
evaluation was initially assigned.  This evaluation was 
increased to the current 10 percent level by a decision of 
the RO hearing office in July 1999.  The veteran has 
requested a rating in excess of 10 percent.  

An examination was conducted by VA in October 1998.  At that 
time, the veteran stated that the operative site of the left 
inguinal hernia repair had been bothering him for the past 
three years.  He had recently been doing physical exercise to 
strengthen his low back and had started having pain in the 
groin area.  Examination revealed a healed surgical scar that 
was consistent with a history of recurrent hernia repairs.  
The scar itself was well-healed and there was no 
demonstration of a recurrence of the hernia.  The scar area 
was somewhat tender.  The impression was postoperative 
status, left inguinal hernia repair, without recurrence.  

An examination was conducted by VA in April 1999.  At that 
time, the veteran had similar complaints and examination 
revealed similar findings as those noted on the previous 
examination in October 1998.  The impression was 
postoperative status, left inguinal hernia repair, with 
complaint of pain, but normal postoperative findings.  

An examination was conducted by VA in February 2003.  At that 
time, the veteran history of left inguinal hernia repair was 
again reviewed.  Examination revealed a well-healed surgical 
scar paralleling the left inguinal ligament, consistent with 
the scar for inguinal herniorrhaphy.  No significant 
paraesthesia was noted.  The scar was not particularly 
tender.  There was one small 1 cm. nicked area in the lateral 
aspect of the scar with slight depression in the scar.  There 
was no unusual fixation of the scar.  The external genitalia 
appeared to be normal.  The examiner was unable to find any 
evidence of a recurrent hernia.  It was the examiners opinion 
that there was not a hernia present at the time of the 
examination.  The veteran wore a belt over the area that he 
stated gave him comfort.  The impression was recurrent left 
inguinal hernia, postoperative status, without evidence of 
hernia at this time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A noncompensable evaluation is warranted for a small, 
reducible inguinal hernia, or for a hernia without true 
hernia protrusion or for a hernia that is not operated, but 
remediable; a 10 percent evaluation is warranted for a 
postoperative recurrent, readily reducible hernia, well 
supported by a truss or belt; a thirty percent evaluation is 
warranted for a small, postoperative, recurrent hernia, or 
for a hernia that is unoperated, irremediable, and not well-
supported by truss, or not readily reducible.  
38 C.F.R. § 4.114, Code 7338.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805.  

The veteran's postoperative left inguinal hernia is not shown 
to have recurred.  While he has some tenderness in the area 
of the scarring, no more than the current 10 percent 
evaluation is assignable for this residual.  For a 30 percent 
evaluation, the hernia must be demonstrable and irremediable, 
not readily reducible, or not well-supported by a truss.  The 
record does not show any of the symptomatology necessary for 
this higher evaluation.  The veteran wears a support belt, 
which he reports gives him comfort.  As the criteria for a 
higher evaluation have not been met, the claim must be 
denied.    


ORDER

An increased rating for an inguinal hernia is denied.  


REMAND

Review of the record shows that the veteran was scheduled to 
undergo an examination by VA to ascertain the likely etiology 
of his cervical and right shoulder disorders, specifically to 
ascertain whether it was at least as likely as not that the 
disorders could be attributable to any injury in service, 
including the May 1977 incident in which he was hit in the 
head by a bat while playing softball.  This examination was 
scheduled at the same time as the February 2003 examination 
of the veteran's inguinal hernia residuals.  There is no 
indication that this evaluation was performed.  As such, 
remand is necessary.  

Under the circumstances, the case is remanded for the 
following:

1.  The veteran should undergo an 
orthopedic examination to ascertain the 
etiology of his cervical spine and right 
shoulder disabilities.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent of 
greater) that the cervical spine or right 
shoulder disorders are related to any 
incident in service, including the May 
1977 softball accident.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


